Electronically Filed
                                                          Supreme Court
                                                          SCOT-12-0001067
                                                          17-DEC-2012
                                                          12:39 PM


                            SCOT-12-0001067

             IN THE SUPREME COURT OF THE STATE OF HAWAI#I


             JANICE K.M. CHUNG KELI#IHANANUI, Plaintiff,

                                  vs.

   TIMES SUPERMARKET MGR. CURTIS HASUIKE, ZIPPY'S RESTAURANT
  MGR. JANE DOE, and KAHALA MALL SECURITY CHIEF(S), Defendants.



                          ORIGINAL PROCEEDING

                                 ORDER
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Upon review of the complaint (Docket 3) filed in the
supreme court by plaintiff Janice K.M. Chung Keli#ihananui on
December 7, 2012, it appears that we lack jurisdiction to
consider the complaint.    See HRS § 602-5 (Supp. 2011).
Therefore,
          IT IS HEREBY ORDERED that the complaint is dismissed.
          DATED:    Honolulu, Hawai#i, December 17, 2012.
                                 /s/ Mark E. Recktenwald
                                 /s/ Paula A. Nakayama
                                 /s/ Simeon R. Acoba, Jr.
                                 /s/ Sabrina S. McKenna
                                 /s/ Richard W. Pollack